NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAFRAN AHMED,                                   No.    14-73176

                Petitioner,                     Agency No. A206-498-945

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Jafran Ahmed, a native and citizen of Bangladesh, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s order affirming the decision of an asylum officer during expedited removal

proceedings. We dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Ahmed’s removal order because it was issued

pursuant to 8 U.S.C. § 1225(b)(1)(B). 8 U.S.C. § 1252(a)(2)(A)(iii). Ahmed does

not challenge the removal order under any of the “strictly limited” exceptions in 8

U.S.C. § 1252(e) and our jurisdiction does not extend to his challenge to the

validity of the expedited removal order. See 8 U.S.C. § 1252(e)(2)(B) (challenge

to whether alien was removed pursuant to 8 U.S.C. § 1225(b)(1) must be made in

habeas corpus proceedings); Pena v. Lynch, 815 F.3d 452, 456 (9th Cir. 2015)

(court lacks jurisdiction to review any constitutional or statutory claims related to

the underlying expedited removal order).

      Ahmed’s motion to stay his removal is denied as moot. The currently

effective temporary stay of removal will expire upon the issuance of the mandate.

      Ahmed’s motion to stay the mandate is denied.

      PETITION FOR REVIEW DISMISSED.




                                           2                                    14-73176